Citation Nr: 0727805	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder secondary to a service connected left ankle 
condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1963 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.  

In June 2007, the veteran appeared before the undersigned 
acting Veterans Law Judge.  A transcript is of record.

The issue of entitlement to service connection for a back 
disorder secondary to a service connected left ankle 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By rating decision in February 1998, the RO denied 
entitlement to service connection for a back disorder 
secondary to the veteran's service-connected left  ankle 
condition; the veteran was notified of the decision but he 
did not initiate an appeal.

2.  The evidence associated with the claims file subsequent 
to the February 1998 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for service connection for a back disorder 
secondary to a service-connected left ankle condition.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision denying entitlement to 
service connection for a back condition secondary to a 
service-connected left ankle condition is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence submitted since the February 1998 RO 
decision denying entitlement to service connection for a back 
condition secondary to a service-connected left ankle 
condition is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  


New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran filed a claim for service connection for a back 
condition secondary to his service-connected left ankle 
condition in August 1997 and was denied in a February 1998 VA 
rating decision.  The veteran did not appeal this decision.  
Subsequently, in December 2003, the veteran filed a claim to 
reopen and the RO denied the claim in May 2004.

Evidence available prior to February 1998 consisted of 
service medical records which were devoid of any complaints, 
treatment or diagnosis of a back condition;
statements from the veteran; and VA medical records from July 
1984 to December 1997.

Evidence received since the February 1998 RO denial includes 
a June 2007 Board hearing transcript; statements from the 
veteran; an October 2002 Certification of Health Care 
Provider; September-October 1995 Industrial Health Care 
medical records with corresponding worker's compensation 
report of injury to the back and legs; September 1995 MedHelp 
records; December 1997 and March 2004 United States Postal 
Service letters; private medical records of Dr. J. Kelley of 
September 2002; Dr. M. Johnson of October 1995; Dr. D. 
Ferguson of September 1996; Dr. J. Ballon of February 1996; 
R. Kotler, PA-C of January 1996; Dr. R. Golfin of April 1996 
to March 1997; J. Thompson, Physical Therapist of August-
September 1996; Dr. J. Kost of June-November 1996; and 
January 2001 to September 2003 VA medical records.

Significant among these records is a March 2003 VA 
compensation and pension examination for the veteran's feet.  
The veteran reported that because of favoring his left ankle 
he had sustained injury to the left hip and lower back and 
now had chronic pain.  The examiner subsequently opined that 
the right foot condition was likely to be related to his 
chronic left ankle condition which had caused some chronic 
left hip and left lower back pain, as well, as noted by the 
examiner in the past.  

In light of the totality of the evidence now of record, the 
Board finds that the evidence provides a basis to reopen the 
appellant's claim.  Specifically, the new evidence addresses 
whether the claimed back disability is due to or the result 
of the service-connected left ankle disability.  The evidence 
now of record bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is new and material, and 
the claim is reopened.  38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service 
connection for a back condition secondary to a service-
connected left ankle condition, has been received, to this 
extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.  

As noted above, in March 2003, the veteran underwent a VA 
compensation and pension examination for his feet in which 
the examiner opined that the veteran's right foot condition 
was likely to be related to his chronic left ankle condition 
which had caused some chronic left hip and lower back pain.  
The medical records also indicate the veteran has suffered a 
back injury post-service. 

The Board finds that clarification of the March 2003 VA 
examiner's comments as to whether veteran's back disability 
is related to his service-connected left ankle condition is 
needed.  As such, the RO should arrange for the veteran to 
undergo VA examination, by a physician, at an appropriate VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all outstanding VA 
medical records pertaining to the 
veteran's claimed back disability.  The 
RO should also contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
back disability, and which have not 
been secured or provided earlier.  The 
appellant should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA treatment reports. 

2.	The RO should schedule the veteran for 
a VA orthopedic examination for the 
purpose of determining the nature and 
extent of the veteran's back 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any tests deemed necessary 
should be accomplished.  A complete 
rationale must be provided for any 
opinion offered.
        
The examiner should psychiatrist should 
clearly identify each current back 
disability.  With respect to each such 
diagnosed disability, the examiner 
should offer an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability (a) 
was caused, or (b) is aggravated by the 
veteran's service-connected left ankle 
disability The opinion should include 
discussion of the post-service 
treatment for a back injury in 
September 1995.

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
any scheduled examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	After undertaking any other development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for a back disorder 
secondary to a service-connected left 
ankle condition.  If the benefit is not 
granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


